DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/067,589, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not teach c-Jun in any context. Thus, for the purposes of prior art, claims 24-26 are subject to a priority date of 03/02/2009, i.e. the filing date of parent application, 12/380,760 (U.S. Patent No. 8,410,050). 
Should applicant disagree with the examiner’s factual determination above, applicant should provide evidence that either or both of the provisional applications provide support for the invention now claimed in the manner required by pre-AIA  35 U.S.C. 112, first paragraph. This could be accomplished, for example, by pointing to the specific page and line numbers within the provisional application that disclose each limitation of the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 has been considered by the examiner.

Claim Objections
Claims 19 is objected to because of the following informalities: 
the claim at line 5 recites the typo “myelination is occurs at higher doses…” (Emphasis added). 
subject…administering…to the patient…” (Emphasis added). It is suggested that “patient” is amended to “subject” for proper antecedent basis. 
Appropriate corrections are required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of broadening the therapeutic dose range for GGF2 comprising providing GGF2 in the dosages of claims 22 and 23, does not reasonably provide enablement for the same method comprising no dosage limitation as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The nature of promoting Schwann cell remyelination in neurodegenerative diseases is complex. While the level of skill in the art is high, the level of predictability is low. 
The specification does not contain sufficient guidance to practice the full scope of the claimed invention as it teaches that only a particular narrow dosage window will be efficacious. See p. 26:

Index for Therapeutic Window
For each disease application described herein, a target therapeutic window for GGF2 serum plasma
levels is established. In accordance with the experimental results presented herein, when GGF2 is
administered to a mammal afflicted with a neurological disorder associated with demyelination,
GGF2 must be administered in a dosing regimen to achieve and maintain a narrow target
therapeutic window of plasma GGF2 concentrations. As taught herein, precise dosing of GGF2 is
necessary in order to achieve serum plasma levels of GGF2 required for therapeutic efficacy with
respect to inducing myelination in a subject in need thereof. 
	The state of the art is such that practicing the full scope of the instant claims would be unpredictable, Ogata (2004; IDS, 05/18/2020) teaches that “neuregulin” (GGF2) can inhibit Schwann cell differentiation and myelination at 6729-6730. 
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention in its full scope. Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention. A conclusion of lack of enablement means that, based on the evidence regarding each of 
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to make and use the full scope of the claimed invention, the state of the prior art which establishes the unpredictability of the claimed invention, the lack of guidance or evidence in the specification, and the complex nature of the invention, undue experimentation would be required of the skilled artisan to make and use the claimed invention in its full scope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 24 recites the limitation “whereby an increase in c-Jun relative to baseline c-Jun levels indicates that the amount of GGF2 is near a maximum threshold of  therapeutic efficacy for promoting myelination.” The term "a maximum threshold of  therapeutic efficacy for promoting myelination" in claim 24 is a relative term which renders the claims indefinite. The term "maximum threshold of  therapeutic efficacy for promoting myelination" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 25 and 26 are included in this rejection as they depend from rejected claim 24 but do not clarify the scope of patent protection sought.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a natural correlation, i.e. how certain biomarkers correlate to the natural effect of GGF2 on Schwann cell myelination following its administration to the human body. The relationship between these 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the steps of, e.g. providing a subject receiving GGF2 therapy and measuring c-Jun protein levels in the subject are performed with routine and conventional activities already established in the art (Western blotting; see the instant specification at the paragraph spanning pp.32-33). Looking to the claims as a whole, none of the steps considered individually or in combination include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claimed steps are routine, conventional and must necessarily be performed in order to determine and apply the natural correlation. Therefore, the claims are directed to patent ineligible subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,744,215. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of inhibiting Mek1/Erk1 activation for avoiding inhibition of Schwann cell myelination following administration of a polypeptide comprising epidermal growth factor like (EGFL) domain of glial growth factor 2 (GGF2), in a subject, said method comprising: administering an amount of the polypeptide to the subject sufficient to elicit a plasma level of between about 0.0005 and about 0.01 nM of the polypeptide, as in the instant claims. Dependent claims recite co-administration of Mek1/Erk pathway inhibitors. 

s 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,744,215, and further in view of Ogata (2004; IDS, 05/18/2020) and Parkinson (2004; IDS, 05/18/2020). The ‘215 claims teach as set forth above but fail to teach measuring c-Jun. 
Ogata teaches that neuregulin (i.e.GGF2) suppressed the expression of myelin-associated protein markers, which involved activation of Erk pathways, which also suppressed Schwann cell differentiation; whereas activation of P13K-Akt pathways promoted it. Selective activation of P-13K pathways in Schwann cells also induced increased myelination in Schwann cell-DRG neuron co-cultures in vitro and allogenic nerve graft experiments in vivo. Ogata teaches that signals mediated by P13K-Akt are crucial for initiation of myelination and that the effects of growth factors are primarily dependent on the balance between Erk and P13K-Akt activation. Ogata concludes that the results propose the possibility of augmenting Schwann cell functions by modulating intracellular signals in light of future therapies (see abstract). Ogata teaches that GG2 induced activation of the Mek1/Erk pathway by measuring phosphorylated Erk and teaches measuring phosphorylated Akt (see p.6726, under Results). Ogata fails to teach administration of GGF2 protein to a subject.
Parkinson teaches that c-Jun is a negative regulator of myelination, since at physiological levels, c-Jun inhibits myelin gene activation by Krox20 and drives myelinating cells back to the immature state in transected nerves in vivo and inhibits myelination in cell cultures in vitro. Parkinson teaches that c-Jun and Krox-20 show a cross-antagonistic functional relationship and c-Jun negatively regulates the myelinating Schwann cell phenotype, representing a signal that functionally stands in opposition to 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the patent claims, Ogata and Parkinson. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed to administer GGF2, while using Ogata’s and Parkinson’s methods to determine the optimal dosage of GGF2 to induce optimal myelination by Schwann cells. Based on Ogata's methods, one of ordinary skill would have known that the effects of GGF2 would be dependent on the balance between Erk and P13K-Akt activation, with Erk activation inhibiting myelination and P13K-Akt activation inducing myelination. Based on Parkinson's methods, one of ordinary skill would have known that the effects of GGF2 would be dependent on the balance between Krox20 and c-Jun activation, with c-Jun activation inhibiting myelination and Krox20 activation inducing myelination. Thus, when treating patients as taught by the patent claims, one would have consulted Ogata’s methods and Parkinson’s methods to titrate the optimal dosage of GGF2, such that the optimal Schwann cell myelination occurred. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Claims 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,272,015. Although the claims the patent claims are directed to a method of treating a patient afflicted with a disease or disorder associated with reduced levels of myelination, the method comprising administering a polypeptide comprising epidermal growth factor like (EGFL) domain of glial growth factor 2 (GGF2), and a Mek1/Erk pathway inhibitor, wherein the polypeptide is administered in an amount sufficient to elicit a plasma level of between about 0.0005 nM and about 0.01 nM of the polypeptide, as in the instant claims. 

Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,272,015, and further in view of Ogata and Parkinson. The ‘015 claims teach as set forth above but fail to teach measuring c-Jun. 
Ogata teaches as set forth above. Ogata fails to teach administration of GGF2 protein to a subject.
Parkinson teaches as set forth above. Parkinson fails to teach administration of GGF2 protein to a subject.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the patent claims, Ogata and Parkinson. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed to administer GGF2, while using Ogata’s and Parkinson’s methods to determine the optimal dosage of GGF2 to induce optimal myelination by Schwann cells as set forth above. The person of ordinary skill in the art would have had a reasonable .

Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,410,050, and further in view of Ogata (2004; IDS, 05/18/2020) and Parkinson (2004; IDS, 05/18/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method for avoiding inhibition of Schwann cell myelination in a subject following administration of glial growth factor 2 (GGF2) and method for promoting myelination in a patient afflicted with a disease or disorder associated with reduced levels of myelination, said method comprising: administering an amount of GGF2 to the subject sufficient to elicit a plasma level of between about 0.0005 and about 0.01 nM GGF2, as in the instant claims. The patent claims fail to teach administering a Mek1/Erk pathway inhibitor and fail to teach measuring c-Jun. 
Ogata teaches as set forth above. Ogata fails to teach administration of GGF2 protein to a subject.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the patent claims, Ogata and Parkinson. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed to administer GGF2, while using Ogata’s and Parkinson’s methods to determine the optimal dosage of GGF2 to induce optimal myelination by Schwann cells as set forth above. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Claims 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,675,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method for promoting Schwann cell remyelination following administration of glial growth factor 2 (GGF2) in a subject with a disease or disorder associated with reduced levels of myelination, said method comprising providing GGF2 in a pharmaceutically acceptable carrier, wherein the GGF2 is administered in an amount that elicits a plasma level of about 0.001 nM to 0.01 nM GGF2, or wherein the GGF2 is administered in an amount of about 500 ng of GGF2 per kg of body weight; and administering the GGF2 to the subject. Dependent claims recite administration of a Mek1/Erk pathway inhibitor, as in the instant claims. 

Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,675,331, and further in view of Ogata and Parkinson. The ‘331 claims teach as set forth above but fail to teach measuring c-Jun. 
Ogata teaches as set forth above. Ogata fails to teach administration of GGF2 protein to a subject.

It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the patent claims and Parkinson. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed to administer GGF2, while using Ogata’s and Parkinson’s methods to determine the optimal dosage of GGF2 to induce optimal myelination by Schwann cells as set forth above. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
06 November 2021